Exhibit 10.15

 

Form RD 4279-14

FORM APPROVED

(11-09)

OMB No. 0570-0017

 

UNITED STATES DEPARTMENT OF AGRICULTURE

RURAL DEVELOPMENT

 

UNCONDITIONAL GUARANTEE

BUSINESS AND INDUSTRY GUARANTEED LOAN PROGRAM

 

RBS Loan #

 

10-087-177336336

RBS Loan Name

 

 

Borrower

 

ERIN PROPERTY HOLDINGS, LLC

Guarantor

 

ERIN NURSING, LLC

 

 

 

Lender

 

BANK OF ATLANTA

Date

 

July 27, 2011

Note Amount

 

$5,000,000.00

 

1.               GUARANTEE

 

Guarantor unconditionally guarantees payment to Lender of 100% of all amounts
owing under the Note including any costs, due under the Note when Lender makes
written demand upon Guarantor. Lender is not required to seek payment from any
other source before demanding payment from Guarantor. This Guarantee remains in
effect until the Note is paid in full.

 

2.               NOTE

 

The “Note’’ is the promissory note dated July 27, 2011 in the principal amount
of Five Million and No/100 Dollars, from Borrower to Lender, including any
assumptions, renewals, substitutions, o replacements of the note. The term
“Note,” also includes any notes issued under the multi-note system and any
assumptions, renewals, substitutions, or replacements of the notes.

 

Guarantor Initial:                                      

 

According to the Paperwork Reduction Act of 1995, an agency may not conduct or
sponsor, and a person is not required to respond to a collection of information
unless it displays a valid OMB control number. The valid OMB control number for
this information collection is 0570-0017. The time required to complete this
information collection is estimated to average 30 minutes per response including
the time for reviewing instructions, searching existing data sources, gathering
and maintaining the data needed, and completing and reviewing the collection of
information.

 

--------------------------------------------------------------------------------


 

3.               DEFINITIONS

 

‘‘Collateral’’ means any property taken as security for payment of the Note or
any guarantee of the Note, whether tangible or intangible, including life
insurance policies, inventory, and contract rights.

 

‘‘Guarantor’’ also includes single and multiple Guarantors who sign this
Guarantee.

 

“Loan’’ means the loan evidenced by the Note.

 

‘‘Loan Documents’’ means the documents related to the Loan signed by Borrower,
Guarantor, or any other guarantor, or anyone who pledges Collateral.

 

‘‘RBS’’ means Rural Business Cooperative Service, an Agency of the United States
Department of Agriculture, Rural Development.

 

4.               LENDER’S GENERAL POWERS

 

With RBS prior written consent, Lender may take any of the following actions at
any time, without notice to the Guarantor, without Guarantor’s consent and
without making demand upon Guarantor.

 

A.           Modify the terms of the Note or any other Loan Document except to
increase the amounts due under the Note;

 

B.             Refrain from taking any action on the Note, the collateral, or
any guarantee;

 

C.             Compromise or settle with the Borrower or any guarantor of the
Note;

 

D.            Release any Borrower or any guarantor of the Note;

 

E.              Substitute or release any of the Collateral, whether or not
Lender receives anything in return;

 

F.              Foreclose upon or otherwise obtain, and dispose of, any
Collateral at public or private sale, with or without advertisement;

 

G.             Bid or buy at any sale of Collateral by Lender or any other lien
holder, at any price Lender chooses; and

 

H.            Exercise any rights it has, including those in the Note and other
Loan Documents.

 

These actions will not release or reduce the obligations of Guarantor or create
any rights or claims against Lender.

 

5.               FEDERAL LAW

 

When RBS is the holder, the Note and this Guarantee will be construed and
enforced under Federal law, including RBS regulations. Lender or RBS may use
state or local procedures for filing papers, recording documents, giving notice,
foreclosing liens, and other purposes,

 

Guarantor Initial:

/s/ ILLEGIBLE

 

 

2

--------------------------------------------------------------------------------


 

for filing papers, recording documents, giving notice, foreclosing liens, and
other purposes. By using such procedures, RBS does not waive any federal
immunity from state or local control, penalty, tax, or liability. As to this
Guarantee, Guarantor may not claim or assert any local or state law against RBS
to deny any obligation, defeat any claim of RBS, or preempt federal law.

 

6.               RIGHTS, NOTICES, AND DEFENSES THAT GUARANTOR WAIVES

 

To the extent permitted by law,

 

A.          Guarantor waives all rights to:

 

1)         Require presentment, protest, or demand upon Borrower;

2)         Redeem any Collateral before or after Lender disposes of it;

3)         Have any disposition of Collateral advertised; and

4)         Require a valuation of Collateral before or after Lender disposes of
it.

 

B.                 Guarantor waives any notice of:

 

1)         Any default under the Note;

2)         Presentment, dishonor, protest, or demand;

3)         Execution of the Note;

4)         Any action or inaction on the Note or Collateral, such as
disbursements, payment, nonpayment, acceleration, intent to accelerate,
assignment, collection activity, and incurring enforcement expenses;

5)         Any change in the financial condition or business operations of
Borrower or any guarantor;

6)         Any changes in the terms of the Note or other Loan Documents, except
increases in the amounts due under the Note; and

7)         The time or place of any sale of other disposition of Collateral.

 

C.          Guarantor waives defenses based upon any claim that:

 

1)         Lender failed to obtain any guarantee;

2)         Lender failed to obtain, perfect, or maintain a security interest in
any property offered or taken as Collateral;

3)         Lender or others improperly valued or inspected the Collateral;

4)         The Collateral changed in value, or was neglected, lost, destroyed or
underinsured;

5)         Lender impaired the Collateral;

6)         Lender did not dispose of any of the Collateral;

7)         Lender did not conduct a commercially reasonable sale;

8)         Lender did not obtain the fair market value of the Collateral;

9)         Lender did not make or perfect a claim upon the death or disability
of Borrower or any guarantor of the Note;

 

Guarantor Initial:

/s/ ILLEGIBLE

 

 

3

--------------------------------------------------------------------------------


 

10)       Lender made errors or omissions in Loan Documents or administration of
the Loan;

11)       The financial condition of Borrower or any guarantor was overstated or
has adversely changed;

12)       Lender did not seek payment from the Borrower, any other guarantors,
or any Collateral before demanding payment from Guarantor;

13)       Lender impaired Guarantor’s suretyship rights;

14)       Lender modified the Note terms, other than to increase amounts due
under the Note. If Lender modifies the Note to increase the amounts due under
the Note without Guarantor’s consent, Guarantor will not be liable for the
increased amounts and related interest and expenses, but remains liable for all
other amounts;

15)       Borrower has avoided liability on the Note; or

16)       Lender has taken an action allowed under the Note, this Guarantee, or
other Loan Documents.

 

7.               DUTIES AS TO COLLATERAL

 

Guarantor will preserve the Collateral pledged by Guarantor to secure this
Guarantee. Lender has no duty to preserve or dispose of any Collateral.

 

8.               SUCCESSORS AND ASSIGNS

 

Under this Guarantee, Guarantor includes heirs and successors, and Lender
includes its successors and assigns.

 

9.               GENERAL PROVISIONS

 

A.          ENFORCEMENT EXPENSES. Guarantor promises to pay all expenses Lender
incurs to enforce this Guarantee, including, but not limited to, attorney’s fees
and costs.

 

B.            RBS NOT A CO-GUARANTOR. Guarantor’s liability will continue even
if RBS pays Lender. RBS is not a co-guarantor with Guarantor. Guarantor has no
right of contribution from RBS.

 

C.            SUBROGATION RIGHTS. Guarantor has no subrogation rights as to the
Note or the Collateral until the Note is paid in full.

 

D.           JOINT AND SEVERAL LIABILITY. All individuals and entities signing
as Guarantor are jointly and severally liable.

 

E.             DOCUMENT SIGNING. Guarantor must sign all documents necessary at
any time to comply with the Loan Documents and to enable Lender to acquire,
perfect, or maintain Lender’s liens on Collateral.

 

Guarantor Initial:

/s/ ILLEGIBLE

 

 

4

--------------------------------------------------------------------------------


 

F.             FINANCIAL STATEMENTS. Guarantor must give Lender financial
statements or other information requested by the Lender. Failure by the
Guarantor to submit the requested information can result in the Lender taking
appropriate action consistent with applicable State law.

 

G.            LENDER’S RIGHTS CUMULATIVE, NOT WAIVED. Lender may exercise any of
its rights separately or together, as many times as it chooses. Lender may delay
or forgo enforcing any of its rights without losing or impairing any of them.

 

H.           ORAL STATEMENTS NOT BINDING. Guarantor may not use an oral
statement to contradict or alter the written terms of the Note or this
Guarantee, or to raise a defense to this Guarantee.

 

I.                SEVERABILITY. If any part of this Guarantee is found to be
unenforceable, all other parts will remain in effect.

 

J.               CONSIDERATION. The consideration for this Guarantee is the Loan
or any accommodation by Lender as to the Loan.

 

10.         STATE-SPECIFIC PROVISIONS

 

Time is of the essence of this Guarantee.

 

THE GUARANTOR HEREBY WAIVES THE RIGHT TO REQUIRE THE HOLDER OF THE OBLIGATIONS
HEREBY GUARANTEED TO TAKE ACTION AGAINST THE DEBTOR AS PROVIDED IN O.C.G.A. §
10-7-24.

 

11.         GUARANTOR ACKNOWLEDGMENT OF TERMS

 

Guarantor acknowledges that Guarantor has read and understands the significance
of all terms of the Note and this Guarantee, including all waivers.

 

12.         GUARANTOR ACKNOWLEDGEMENT OF FEDERAL DEBT

 

Guarantor acknowledges and agrees that any loss claim paid by the Agency on the
Note shall be a Federal Debt owed by Guarantor up to the amount in paragraph 1.
Guarantor agrees to immediately reimburse RBS for the loss claim. RBS may use
all remedies available to it, including those under the Debt Collection
Improvement Act, to recover the Federal Debt from the Guarantor. RBS’s right to
collect from the Guarantor is independent of the Lender’s rights to collect
under the Note and will not be affected by any release by the Lender. Any RBS
collection under this paragraph does not need to be shared with the Lender.

 

13.         SIGNATURE(S)

 

By signing below, each individual or entity becomes obligated as Guarantor under
this Guarantee.

 

 

/s/ ILLEGIBLE

 

 

5

--------------------------------------------------------------------------------


 

EXECUTED under seal as of the date above.

 

INDIVIDUAL:

 

 

 

 

 

 

 

GUARANTOR:

Signed, sealed and delivered

 

 

in the presence of:

 

ERIN NURSING, LLC

 

 

 

/s/ ILLEGIBLE

 

 

Witness

 

By:

/s/ Chris Brogdon

(L.S.)

 

 

 

Chris Brogdon, Manager

/s/ Damaris Marriaga

 

 

Notary Public (affix seal and commission expiration date)

 

 

[g189613nq03i001.jpg]

 

 

 

--------------------------------------------------------------------------------